Case 18-81127-TLS               Doc 109    Filed 11/13/18 Entered 11/13/18 14:06:34              Desc Main
                                          Document      Page 1 of 2


                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF NEBRASKA

IN THE MATTER OF                                         )        Case No. BK 17-81127-TLS
                                                         )
EAT FIT GOT HEALTHY FOODS, LLC et al1                    )        Chapter 11
                                                         )
                                   Debtors.              )

                                 NOTICE OF FILING AND
                    NOTICE SETTING OBJECTION/RESISTANCE DEADLINE

TO: ALL PARTIES IN INTEREST

           NOTICE IS HEREBY GIVEN that Eat Fit Go Healthy Foods, LLC et al., filed their : (i)
Motion To Extend Deadline To Assume Or Reject Certain Unexpired Leases Of Nonresidential Real
Property ("Lease Motion"); (ii) Motion for Order pursuant to 11 U.S.C. §§ 105(a) and 363, Fed. R.
Bank. P. ("Rule") 6004, and Local R. Bank. P. ("Local Rule") 6004-1 Authorizing and Approving
the Sale of Certain Assets of Debtor Eat Fit Go Arizona Kitchen, LLC Free and Clear of Liens,
Claims, Interests, and Encumbrances ("Sale Motion"); and (iii) Motion to Extend Exclusivity Period
("Exclusivity Motion").

             Notice is further given:

         1. That the last day to object or resist the Motions is November 23, 2018.

        2. That if the objection/resistance period expires without the filing of any objection or
resistance, the Bankruptcy Court will consider entering an Order approving the Motions without
further hearing.

        3. If a proper and timely objection is filed to one or more of the Motions, a hearing will held
on November 26, 2018, at 10:00 a.m. central standard time, at the Roman L. Hruska Courthouse,
111 South 18th Plaza, Bankruptcy Courtroom #8, 2nd Floor, Omaha, NE 68102. Parties may
participate by phone. The Court will not call any party. To participate by phone, the following
information is provided:

                                 Toll Free Call In Number: 1-888-684-8852
                                           Access Code: 5799715
                                           Participant Code: 0804

        A separate notice of hearing prepared by the Court will be served along with this notice. If
there are any differences between this notice and the Notice of Hearing prepared by the Court, the
Court's Notice of Hearing will control.

1
 Debtors in this case include: Eat Fit Go Omaha Kitchen, LLC, Eat Fit Go Kansas City Kitchen, LLC, Eat Fit Go
Georgia Kitchen, LLC, Eat FIt Go Arizona Kitchen, LLC, Eat Fit Go Healthy Foods - Des Moines, LLC, Eat Fit Go
Healthy Foods - Kansas City, LLC, EFG Shared Services, LLC (No Rev), Eat Fit Go Healthy Foods - Omaha, LLC, and
Eat Fit Go Healthy Foods - Minnesota, LLC.

CORE/3007017.0005/141705095.1
Case 18-81127-TLS               Doc 109    Filed 11/13/18 Entered 11/13/18 14:06:34        Desc Main
                                          Document      Page 2 of 2
IN THE MATTER OF
Eat Fit Go Healthy Foods, LLC
Case No. BK 17-81127
9013 Notice




                                                 EAT FIT GOT HEALTHY FOODS, LLC et al,
                                                 Debtors

                                                 By:      /s Patrick R. Turner
                                                          Patrick R. Turner (#23461)
                                                          Stinson Leonard Street, LLP
                                                          1299 Farnam Street, Suite 1500
                                                          Omaha, NE 68102
                                                          Tel. No. (402) 342-1700
                                                          Fax No. (402) 342-1701
                                                          Patrick.turner@stinson.com




                                                 2 of 2
CORE/3007017.0005/141705095.1
